Citation Nr: 1045101	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  04-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected levoscoliosis with compression fractures of the spine, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for service-
connected status post left ring finger repair with residuals.  


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran's active service includes periods from August 1982 to 
August 1985, and from November 1985 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Winston Salem, North 
Carolina.  The Veteran subsequently moved, and the case is now 
under the jurisdiction of the RO in St. Petersburg, Florida.

The Board notes that the January 2003 rating decision on appeal 
also denied service connection for a right leg condition, a right 
hip condition, a bilateral knee condition, a bilateral ankle 
condition, a bilateral shoulder condition, residuals of a coccyx 
injury and headaches.  Service connection was ultimately granted 
for these disabilities in rating decisions issued in July 2006 
and March 2007.  That represents total grants of the benefits 
sought on appeal for the issues of entitlement to service 
connection for a right leg condition, a right hip condition, a 
bilateral knee condition, a bilateral ankle condition, a 
bilateral shoulder condition, residuals of a coccyx injury and 
headaches, and therefore, these issues are no longer before the 
Board.  

This appeal was previously before the Board in January 2008, when 
it was remanded for additional development.  

Pursuant to the Veteran's request, and in accordance with the 
Board's 2008 remand, he was scheduled for a local hearing before 
a hearing officer at the RO in April 2009.  The Veteran failed to 
appear for that hearing, and he has not demonstrated good cause 
for his failure to appear for the hearing and has not indicated a 
desire for another hearing.  As such, the Board considers his 
hearing request withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) 
(2010).

A July 2006 rating decision increased the disability rating for 
the levoscoliosis with compression fractures of the spine, from 0 
percent to 10 percent, effective January 1, 2003.  However, as 
this grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The record reflects that the Veteran filed a claim of entitlement 
to a total disability rating based on individual unemployability 
(TDIU) in September 2006, which the RO denied in a July 2007 
rating action.  Subsequently, in April 2009, the Veteran 
submitted a statement, which the RO treated as a new claim for a 
TDIU.  Although VCAA notice was issued in June 2009 with respect 
to this claim, to date, the RO has not adjudicated the issue.  
Accordingly, it is referred to the RO for appropriate action.

The issue of an initial increased rating for service-connected 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular evaluation for 
ankylosis of the left ring finger, and his left ring finger is 
not amputated or productive of limitation of motion of the other 
digits or interference with the overall function of his left 
hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected 
status post left ring finger repair with residuals have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5155, 5227, 
5230 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

Where, as here, the claim was originally one for service 
connection, and the claim was granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - it 
has been proven.  Accordingly, section 5103(a) notice has served 
its purpose and is no longer required for the Veteran's appeal 
(e.g., his initial increased rating claim). Instead, the 
provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are 
for application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a January 2003 letter (which notified 
the Veteran of the grant of service connection for status post 
left ring finger repair with residuals, the assignment of 
noncompensable (0 percent) rating, effective January 2003, and 
his appellate rights) and the May 2004 statement of the case 
(which set forth the criteria necessary for a higher disability 
evaluation, citations to applicable law, and the reasons and 
bases for the grant of a noncompensable rating).  Thus, the Board 
finds that the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file, and he has been accorded 
multiple pertinent VA examinations.




Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for a finger condition in June 2002.  The RO 
granted service connection for status post left ring finger 
repair with residuals in a January 2003 rating decision and 
assigned a noncompensable disability rating, effective from 
January 2003.  This 
service-connected disability remains evaluated as noncompensable.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected left ring finger disability is 
currently rated as noncompensable pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2010).  Under that diagnostic code, a 
noncompensable evaluation is the maximum schedular rating 
assigned for unfavorable or favorable ankylosis of both the minor 
and major ring or little finger.  A note following the criteria 
also provides that consideration should be given as to whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The rating schedule further provides that ankylosis of the ring 
finger may be evaluated as an amputation without metacarpal 
resection at proximal interphalangeal joint or proximal thereto, 
if both the metacarpophalangeal and proximal interphalangeal 
joints of the digit are ankylosed, and either is in full 
extension or full flexion, or there is rotation or angulation of 
a bone.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5155, an amputation of the major or minor 
ring finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, is assigned a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted for an amputation of the major or minor 
ring finger with metacarpal resection (more than one-half the 
bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2010).  

Diagnostic Code 5230 provides a maximum 0 percent disability 
rating for any limitation of motion in the major or minor ring or 
little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  

Handedness for the purpose of a dominant (major) rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran is 
right-handed and as such, minor, as opposed to major, disability 
ratings are applicable.  38 C.F.R. § 4.69.

The pertinent evidence of record consists of VA treatment notes 
and VA examination reports dated in July 2002 and June 2006.   

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation for 
his service-connected left ring finger disability.  As noted 
previously, a noncompensable disability evaluation represents the 
maximum schedular rating available for unfavorable or favorable 
ankylosis under Diagnostic Code 5227.  Consequently, the Veteran 
is not entitled to an increased evaluation under that diagnostic 
code.

Nevertheless, the Board has also considered whether an evaluation 
as an amputation is warranted, or whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand.  
However, the Veteran's left ring finger has not been amputated, 
and his functional impairment does not more nearly approximate 
the criteria for amputation under Diagnostic Code 5155.  
Specifically, while a July 2002 VA examination revealed ankylosis 
of the distal interphalangeal joint, there is no indication that 
the metacarpophalangeal and proximal interphalangeal joints of 
the Veteran's left ring finger are ankylosed, which is required 
for evaluation of ankylosis as amputation.  Additionally, a June 
2006 VA examination reflects the examiner's finding that the 
Veteran's left ring finger disability did not interfere with the 
function of the other fingers of that hand.  As for limitation of 
motion of the left ring finger, a noncompensable disability 
evaluation represents the maximum schedular rating available for 
any limitation of motion of the ring finger under Diagnostic Code 
5230.  Therefore, the Veteran is also not entitled to an 
increased evaluation under that diagnostic code.      

The Board acknowledges the Veteran's assertions that he has pain, 
especially with changes in the weather, as well as evidence 
reflecting that touch in the left ring finger is moderately 
affected, with mild to moderately reduced dexterity with probing 
and twisting.  However, after considering the objective evidence 
of record in light of the rating criteria, the Board concludes 
that the Veteran's left ring finger does not meet the criteria 
for a rating under the amputation criteria and has not been shown 
to affect the other digits or interfere to a compensable degree 
with the overall function of his left hand.  Therefore, the Board 
finds that the evidence is against the Veteran's claim for a 
compensable evaluation for his left ring finger disability.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5155, 5227, 5230.

The Board has also considered, along with the schedular criteria, 
functional loss due to pain, fatigability, incoordination, pain 
on movement, and weakness, particularly in light of findings at 
the June 2006 VA examination of additional limitation of motion 
of the left ring finger due to pain, fatigue, and lack of 
endurance.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5227.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the maximum 
disability rating available, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not 
applicable to the Veteran's current claim.  In any event, the 
Board notes that any amount of limitation of motion in the 
Veteran's left ring finger warrants only a noncompensable rating 
under Diagnostic Code 5230 (pertaining to limitation of motion of 
the ring or little finger).  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating at any point during the 
current appeal, staged ratings are not appropriate.  Thus, the 
Board finds that the initial noncompensable evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the left ring finger disability.  38 C.F.R. § 
4.71a, Diagnostic Codes 5155, 5227, 5230.

The foregoing determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's left ring 
finger disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  As outlined by the Court, the Board uses a 
three-step inquiry to determine whether an extraschedular rating 
is warranted; "initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The relevant diagnostic codes 
include the specific manifestations of the Veteran's left ring 
finger disability, namely ankylosis and limitation of motion.  
The evidence does not show frequent hospitalization due to the 
left ring finger disability, nor does the disability cause marked 
interference with employment beyond that envisioned by the 
schedular rating already assigned.  An extraschedular evaluation 
is thus not appropriate in this case. 

The Board is cognizant that the Court recently held, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As noted previously, however, the Veteran has already 
filed a claim for a TDIU, which has been referred, by way of this 
decision, to the RO for consideration.  

ORDER

An initial compensable evaluation for service-connected status 
post left ring finger repair with residuals is denied.


REMAND

The Veteran seeks an increased rating of his service-connected 
spine disability, essentially contending that his symptoms are 
more severe than the 
currently assigned 10 percent rating.  

The Veteran's spine was last examined for VA purposes in June 
2006, and he has not undergone any specific evaluation for 
neurological impairment associated with his spine since 2002.  In 
view of this, together with records reflecting the Veteran's 
complaints of increased aggravation of his back and radiating 
pain (with findings of sciatica and numbness in his right lower 
extremity), the Board finds that the Veteran should be accorded 
the opportunity to undergo a VA examination to determine the 
current nature, extent, and severity of his service-connected 
spine disability.

Additionally, it appears the Veteran receives regular care at the 
VA Medical Center (VAMC) in Tampa, Florida.  Updated treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's updated treatment records from 
the VAMC in Tampa, Florida, since April 
2010.  The Board is particularly 
interested in the reports of any spine X-
rays (a March 2009 treatment report 
indicates a plan to obtain lumbar spine X-
rays; however it is unclear if that ever 
occurred as there is no subsequent report 
of spine 
X-rays contained in the claims file).  All 
efforts to obtain these records and any 
negative response should be fully 
documented in the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity of 
his service-connected spine disability.  
The examiner should review the claims file 
in conjunction with the examination, and 
such review should be noted in the 
examination report.  All indicated tests, 
including X-rays and range of motion 
studies, should be performed.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the spine.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should also indicate whether, 
and to what extent, the Veteran 
experiences additional functional loss of 
the spine due to pain and/or due to any 
other symptoms including during flare-ups 
and/or repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of degrees of limitation of motion.

The examiner should also identify all 
neurologic manifestations of the Veteran's 
service-connected spine disability, to 
include sensory loss, and bowel, bladder, 
or erectile dysfunction, with reference to 
the nerve(s) affected.

3.	After completing the requested actions, 
the RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran, and any representative he may 
have at that time, an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


